281 S.C. 388 (1984)
315 S.E.2d 816
Debbie D. LEWIS, individually, and as Administratix of the Estate of Erma Jean Lewis, Respondent,
v.
Robert Lee LEWIS, Robert Lee Lewis, Jr., a minor under the age of fourteen (14), and Latoya Lewis, a minor under the age of fourteen (14), Defendants, of whom Robert Lee Lewis, Sr., is also a Respondent, and Latoya Lewis and Robert Lee Lewis, Jr., minors under the age of fourteen (14) years, are Appellants. Appeal of Latoya LEWIS and Robert Lee Lewis, Jr., minors under the age of fourteen (14) years.
0163
Court of Appeals of South Carolina.
Submitted March 22, 1984.
Decided April 30, 1984.
*389 Stanley H. Kohn, Columbia, John P. Williams, Jr., of Hooks & Williams, Mullins, for appellants.
Edward W. Whittington, Mullins, for respondents.
Submitted March 22, 1984.
Decided April 30, 1984.
SANDERS, Chief Judge.
This is an appeal from a declaratory judgment of the circuit court ruling that respondent Debbie D. Lewis, as contingent beneficiary under a life insurance policy, is entitled to the benefits of the policy to the exclusion of appellants, Latoya Lewis and Robert Lewis, Jr., who are heirs of the deceased. We affirm.
Code section 21-1-50 of the 1976 Code of Laws of South Carolina prohibits a person convicted of willfully killing another person from receiving any benefit from the death of the person unlawfully killed. The Code section goes on to provide, "The interest which would otherwise devolve upon the person excluded from receiving any benefit by the terms of this section shall vest in and become the property of the estate of the person unlawfully killed."
Erma Jean Lewis died intestate survived by her husband, Robert Lee Lewis, Sr., and her children, Debbie Lewis, Latoya Lewis and Robert Lee Lewis, Jr. At the time of her death, the life of Erma Jean Lewis was insured by a policy of insurance *390 naming her husband, Robert Lee Lewis, Sr., as primary beneficiary, and her daughter, Debbie Lewis, as contingent beneficiary. Robert Lee Lewis, Sr., shot and killed Erma Jean Lewis, He pleaded guilty to voluntary manslaughter and admits he is prohibited by Code section 21-1-50 from collecting the policy benefits.
The single question presented on appeal is whether, when a person is named as primary beneficiary in a life insurance policy but excluded from receiving policy benefits by Code section 21-1-50, the statute requires the benefits go to the estate of the deceased instead of to a contingent beneficiary also named in the policy.
Counsel for Latoya Lewis and Robert Lee Lewis, Jr., argue the "plain meaning rule" of statutory construction requires that this Code section be applied so as to give the policy benefits to the estate of Erma Jean Lewis over Debbie Lewis as the contingent beneficiary name by the policy. In general support of this rule, they cite Worthington v. Belcher, 274 S.C. 366, 264 S.E. (2d) 148 (1980) and Hartford Accident and Indemnity Company v. Lindsay, 273 S.C. 79, 254 S.E. (2d) 301 (1979). They further argue this result is compelled by the principle that contracts embody in their terms the law of the state which operates here to incorporate Code section 21-1-50 into the policy and makes the designation of a contingent beneficiary null. In general support of this principle, they cite Ayers v. Crowley, 205 S.C. 51, 30 S.E. (2d) 785 (1944) and Inabinet v. Royal Exchange Assur. of London, 165 S.C. 33, 162 S.E. 599 (1932). Finally, they rely specifically on a Wyoming case which follows this line of reasoning. Dowdell v. Bell, 477 P. (2d) 170 (Wyo. 1970).
We find no South Carolina cases which have specifically addressed this question. However, the weight of authority in other jurisdictions is decidedly in support of the result reached by the circuit court. See, e.g., Brooks v. Thompson, 521 S.W. (2d) 563 (Tenn. 1975); Deveroex v. Nelson, 529 S.W. (2d) 510 (Tex. 1975); Beck v. West Coast Life Ins. Co., 38 Cal. (2d) 643, 241 P. (2d) 544 (1952); Metropolitan Life Ins. Co. v. McDavid, 39 F. Supp. 228 (E.D. Mich. 1941); cases collected in Annot. 27 A.L.R. (3d) 794 § 17 (1969).
The reasoning of these cases is that the legislature did not intend to cause a forfeiture of the rights of an innocent *391 contingent beneficiary, and a policy provision naming a contingent beneficiary should prevail even in the face of a statute which, by a strict application of its terms, would appear to provide a forfeiture.
We find these cases persuasive and adopt their reasoning.
Accordingly, the judgment of the circuit court is
Affirmed.
SHAW and BELL, JJ., concur.